                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF LOUISIANA
                              ALEXANDRIA DIVISION



KAREN TREVILLION         *  CIVIL ACTION NO: 1:20-cv-01059
                         *
VERSUS                   *  JUDGE: DAVID C. JOSEPH
                         *
CONCORDIA BANK AND       *  MAGISTRATE: JOSEPH H L PEREZ-
TRUST CO.                *               MONTES
****************************************************

             MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                   OF CONCORDIA CAPITAL CORPORATION


       NOW INTO COURT, through undersigned counsel, comes Defendant, Concordia

Capital Corporation, d/b/a Concordia Bank and Trust Company, (“Concordia”) and moves the

Court to dismiss the constructive discharge and retaliation claims of Plaintiff, Karen Trevillion,

pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief can be granted.

Plaintiff’s constructive discharge and retaliation claims should be dismissed with prejudice

because Plaintiff failed to exhaust her administrative remedies, as required under the Americans

with Disabilities Act. Dao v. Auchan Hypermarket, 96 F.3d 787, 788 (5th Cir. 1996); Boyd v.

Wal-Mart, No. 1:17-CV-00315, 2018 WL 1788804, at *4 (W.D. La. Mar. 27, 2018), report and

recommendation adopted, No. 1:17-CV-00315, 2018 WL 1788568 (W.D. La. Apr. 13, 2018.

       WHEREFORE, for the reasons discussed in the attached Memorandum in Support,

Defendant, Concordia Capital Corporation d/b/a Concordia Bank and Trust Company,

respectfully prays that Plaintiff’s constructive discharge and retaliation claims be dismissed with

prejudice.




                                                1
                                                                                            306022.1
                                             Respectfully submitted:

                                             BREAZEALE, SACHSE & WILSON, L.L.P.

                                     By:     /s/ Eve B. Masinter
                                             E. Fredrick Preis, Jr. (La. Bar No. 10704)
                                             Eve B. Masinter (La. Bar No. 1218), T.A.
                                             Philip J. Giorlando (La. Bar No. 38234)
                                             First Bank & Trust Tower, Suite 1500
                                             909 Poydras Street
                                             New Orleans, LA 70112-4004
                                             Telephone: (504) 619-1800
                                             Fax: (504) 584-5452
                                             efp@bswllp.com
                                             eve.masinter@bswllp.com
                                             philip.giorlando@bswllp.com

                                             Attorneys for Concordia Capital Corporation




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 14th day of October, 2020 I electronically filed the foregoing

Motion to Dismiss with the Clerk of Court by using the CM/ECF system.




                                             /s/ Eve B. Masinter
                                             Eve B. Masinter




                                                2
                                                                                            306022.1
